                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 CALVIN WILLIAMS                                                        CIVIL ACTION


 VERSUS                                                                 CASE NO. 21-101


 SENTRY INSURANCE COMPANY et al.                                        SECTION: “G” (1)



                                             ORDER

       This action arises out of an alleged vehicle collision in New Orleans, Louisiana. 1 Plaintiff

Calvin Williams (“Plaintiff”) filed this action against Defendants Rachel Hitchins, Southeastern

Door and Window Inc., and Sentry Insurance Company (collectively, “Defendants”) in the Civil

District Court for the Parish of Orleans, State of Louisiana. 2 Defendants removed the action to

this Court, asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332. 3 Pending before the Court

is Defendants’ motion for summary judgment. 4 The instant motion was filed on May 12, 2021,

and noticed for submission on June 2, 2021. 5 Pursuant to Eastern District of Louisiana Local Rule

7.5, any opposition to a motion must be filed eight days before the noticed submission date.

Plaintiff has not filed any opposition to the motion, and therefore the motion is deemed to be

unopposed. The Court has authority to grant a motion that is unopposed, although it is not required


       1
           Rec. Doc. 1-5.
       2
           Id.
       3
           Rec. Doc. 1.
       4
           Rec. Doc. 10.
       5
           Id.


                                                 1
to do so. 6 District courts may grant an unopposed motion as long as the motion has merit. 7

       In the instant motion for summary judgment, Defendants request summary judgment on

Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 56. 8 Defendants argue that all claims

asserted by Plaintiff have prescribed under Louisiana Civil Code article 3492. 9 Plaintiff has not

responded to the instant motion for summary judgment.

       Louisiana Civil Code article 3492 provides that tort claims are subject to a one-year

prescriptive period that “commences to run from the day injury or damage is sustained.” 10 Under

Louisiana law, if prescription is raised through a motion for summary judgment, “the movant is

required to prove, based solely on documentary evidence and without the benefit of testimony at

a hearing, that there is no genuine material factual issue in dispute regarding the date upon which

the plaintiffs acquired actual or constructive knowledge of the damage sufficient to commence the

running of prescription.” 11

       In the Petition, Plaintiff alleges that the accident at issue in this litigation occurred on

October 15, 2019. 12 However, the Petition was not filed until December 3, 2020, over one year

after the alleged accident. 13 In the Petition, Plaintiff alleges that his “vehicle was violently hit



       6
            Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 356 (5th Cir. 1993).
       7
            See Braly v. Trail, 254 F.3d 1082 (5th Cir. 2001).
       8
            Rec. Doc. 10.
       9
            Id. at 8.
       10
            La. Civ. Code art. 3492.
       11
            Hogg v. Chevron USA, Inc., 2009-2632 (La. 7/6/10), 45 So. 3d 991, 998.
       12
            Rec. Doc. 1-5 at 1.
       13
            Id.


                                                           2
causing his vehicle to smash into the vehicle in front of him causing severe injuries to [Plaintiff]

as well as to his vehicle on the front and rear.” 14 Therefore, the face of the Petition reveals that

Plaintiff had actual or constructive knowledge of the damage on the date of the accident and that

his claim has prescribed. Moreover, Plaintiff has not opposed the instant motion or raised any

genuine factual dispute regarding the date upon which Plaintiffs acquired actual or constructive

knowledge of the damage sufficient to commence the running of prescription. Accordingly,

       IT IS HEREBY ORDERED that Defendants Rachel Hitchins, Southeastern Door and

Window Inc., and Sentry Insurance Company’s motion for summary judgment 15 is GRANTED.

       NEW ORLEANS, LOUISIANA, this               17th     day of June, 2021.




                                                      _________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




       14
            Id.
       15
            Rec. Doc. 23.


                                                 3
